DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Subject Matter Suggestions to Advance Prosecution
Based on the undersigned’s search and understanding of the disclosed subject matter, the undersigned suggests to overcome the pending §102 rejections in the following manner:
Limit the scope of the material of the reinforcing material to consist of lithium fluoride. The alleged reinforcing material (see below) is the native SEI formed in the battery as taught by Yan. The reinforcing material would be novel if the scope of the reinforcing material was limited to lithium fluoride (LiF) as a native SEI includes other compounds such as lithium carbonate Li2CO3 and lithium oxide (Li2O).
E.g., “…a reinforcing material consisting of lithium fluoride selectively disposed…”
Limit the scope of the material of the reinforcing material to reflect an “artificial SEI” (see [0054] of the as-filed specification). The undersigned’s structural interpretation of an “artificial SEI” is that the material: (1) exists as an interphase between the anode material and the electrolyte of a secondary battery and (2) has a chemical composition that differs from that of a natively formed SEI for a given electrolyte composition and anode composition.
E.g., “…an artificial SEI enriched with lithium fluoride and selectively disposed…”


Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the grounds that:
Groups I and II fall under the PCT Unity of Invention grouping of, “product and a process specially adapted for the manufacture of said product”
 Applicant amended claims 1 and 14 to further recite, “… a layered material including defect sites and a reinforcing material selectively disposed over the defect sites…” and argues that the special technical feature of Groups I and II (which now includes the defect sites) as a whole contributes over the prior art.
The ISA found that Groups I and II satisfied the unity of invention requirement.
These arguments are not found persuasive because: 
As discussed further below, Group II includes the technical feature of the reinforcing material being formed by “performing atomic layer deposition.” Group I does not include this technical feature. 
Due to the amendment of the claims, further consideration of the technical feature shared between Groups I and II is required. As shown below, the technical feature still does not make a contribution over the prior art (see §102 rejections below; ).
The findings of the ISA are not binding on the Office. In the ISR/WO, the ISA found that the claims were both novel and inventive. In contradistinction, the undersigned 
The requirement in view of the amended claims is still deemed proper and is therefore made FINAL.
	It is noted that the withdrawn claims (Group II, method claims) may be rejoined to the elected claims (Group I, product claims) if the elected product claims are found allowable. See below.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to an anode for a battery (claims 1-12) and a battery comprising the anode of claim 1 (claim 13).
Group II, claims 14-19, drawn to a method for forming an anode for a battery.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Claim 14 (Group II) requires that the reinforcing material is formed by atomic layer deposition, and such a feature is not required by claim 1 (Group I).
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an anode comprising a current collector, wherein a film of layered material is disposed over the current collector, and a reinforcing material is selectively disposed over the defect sites of the film of layered material, while other regions of the film remain exposed from the reinforcing material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yan. The technical feature is not novel over Yan as shown below in the §102 rejections.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings do not comply with various requirements of 37 C.F.R. §1.84:
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics.
FIGS. 1-11 include portions that have poor reproduction characteristics.
(p) Numbers, letters, and reference characters.. (3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. 
FIGS. 2-3, 5 includes numbers and letters that are insufficient in size to read. FIG. 2C in particular is completely illegible.
FIGS. 1-11 are objected to. Only FIGS. 12 and 13 are satisfactory. 
It is suggested that Applicant provide new drawings and where appropriate, provide each drawing on a single paper. For instance, FIG. 2 is should be split into at least six different sheets corresponding to FIG. 2A, FIG. 2B, FIGS. 2C-2E, FIG. 2F, FIG. 2G, and FIG. 2H. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (Yan, K., Lee, H. W., Gao, T., Zheng, G., Yao, H., Wang, H., ... & Cui, Y. (2014). Ultrathin two-dimensional atomic crystals as stable interfacial layer for improvement of lithium metal anode. Nano letters, 14(10), 6016-6022.). It is noted that this reference was cited in an IDS.
Regarding claim 1, Yan teaches an anode (lithium metal anode, title) comprising:
a current collector (Cu metal current collector, FIG. 1B; abstract): and 
an interfacial layer disposed over the current collector (h-BN, FIG. 1b; abstract),
wherein the interfacial layer includes a film of a layered material (“two-dimensional atomic crystal layers including hexagonal boron nitride” (abstract)) including defect sites (see “defect” on FIG. 1b; “[i]t is noticeable that vast point defects exist within the h-BN plane” (pg. 3, col. 1)) and a reinforcing material (solid-electrolyte interphase (“SEI”), FIGs. 1b) selectively disposed over the defect sites of the film (area between “patches” of h-BN film are considered as defects (see description of Figure 2, pg. 4); see also FIGS. 1b, where SEI is indicated as being formed above h-BN and 2d; “[w]e cannot completely exclude yet the possibility of the SEI formation at the boundaries of h-BN patches…. On the basis of these results, we present the schematic electrode structure for the bare-Cu and the h-BN/Cu electrodes as shown in Figure 2b,d…” (pg. 3, col. 2)), while other 
The anode as taught by Yan is the anode after assembly of the battery (see pg. 3, col. 1: “[t]he as-grown h-BN samples with adequate thickness… on copper were directly used to build batteries with Li metal as counter electrodes”) because the SEI forms in the presence of the LiPF6, ethylene carbonate, and diethyl carbonate in the electrolyte. Thus, the broadest reasonable interpretation of the term, “anode” includes an anode present in a battery.
Regarding claim 3, Yan teaches the anode of claim 1 as described above and wherein the layered material includes hexagonal boron nitride (abstract; see also rejection of claim 1 above).
Regarding claim 4, Yan teaches the anode of claim 1 as described above and wherein the film is polycrystalline (“[t]hese [h-BN] grains gradually grow and connect with each other and coalescent [sic] into a continuous film with line defects along grain boundaries” (pg. 3, col. 1); since the h-BN has grain boundaries, the film is polycrystalline).
Regarding claim 9, Yan teaches the anode of claim 1 as described above and wherein the reinforcing material is disposed as nanostructures over the film.
	Yan does not explicitly teach that the SEI is disposed as nanostructures over the film. However, See FIGS. 1d and 1g. The structures formed after the deposition of the lithium metal  appear to be on the nanoscale.
Regarding claim 10
Regarding claim 11, Yan teaches the anode of claim 1 as described above. Yan also teaches further comprising an anode material disposed between the current collector and the interfacial layer (see FIG. 1b after lithium deposition; the anode material is lithium metal).  
Regarding claim 12, Yan teaches the anode of claim 11 as described above and necessarily wherein the anode material is lithium metal.  
Regarding claim 13, Yan teaches a battery (“[t]he as-grown h-BN samples with adequate thickness (6−10 layers) on copper were directly used to build batteries with Li metal as counter electrodes.” (pg. 3, col. 1)) comprising the anode of claim 1 as described above, a cathode (“Li metal as counter electrodes” (pg. 3, col. 1)); and an electrolyte (“1 M LiPF6 in ethylene carbonate (EC)/diethyl carbonate (DEC)” (pg. 3, col. 1)) disposed between the anode and the cathode.
	It is also noted that Yan teaches that the described anode may be useful in constructing batteries including cathode materials such as LiCoO2 (pg. 6, col. 1).
Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (Yan, K., Lee, H. W., Gao, T., Zheng, G., Yao, H., Wang, H., ... & Cui, Y. (2014). Ultrathin two-dimensional atomic crystals as stable interfacial layer for improvement of lithium metal anode. Nano letters, 14(10), 6016-6022.) as evidenced by Zhang (Zhang, Q., Pan, J., Lu, P., Liu, Z., Verbrugge, M. W., Sheldon, B. W., ... & Xiao, X. (2016). Synergetic effects of inorganic components in solid electrolyte interphase on high cycle efficiency of lithium ion batteries. Nano letters, 16(3), 2011-2016.).
Regarding claim 5, Yan teaches the anode of claim 1 as described above and wherein the reinforcing material includes a compound including at least one metal and at least one non-metal.
	As noted above, the claimed reinforcing material is alleged to be the SEI of Yan. Yan teaches that common inorganic components of native SEI include Li2CO3, LiF, and Li2O, all of 
	Zhang further teaches that the four major inorganic components of SEI in lithium ion batteries are Li2CO3, lithium alkylcarbonate, Li2O, and LiF (pg. 1, col. 1). Thus, as known to those skilled in the art, a native SEI necessarily includes lithium fluoride, which meets the limitation.
Regarding claim 6, Yan as evidenced by Zhang teaches the anode of claim 5 and wherein the compound is a metal fluoride (lithium fluoride (LiF); see above).
Regarding claim 7, Yan as evidenced by Zhang teaches the anode of claim 5 and necessarily wherein the compound is an alkali metal fluoride (lithium fluoride (LiF); see above).
Regarding claim 8, Yan as evidenced by Zhang teaches the anode of claim 5 and necessarily wherein the compound is lithium fluoride.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20150180023A1 teaches electrodes having a first oxide-based coating (i.e., an “interfacial layer” as claimed) and a second coating (i.e., a “reinforcing material” as claimed) deposited via a non-aqueous process (abstract). The second coating may be, for instance, lithium fluoride as claimed ([0059]). The reference does not teach the reinforcing material is selectively disposed over the defect sites of the film as claimed. The reference teaches that the coatings minimize the formation of SEI and thus minimize/suppress gas generation ([0001]).
US20150364747A1 teaches protective coatings for electrodes for lithium batteries, including coatings having 2D periodic arrangement (i.e., an “interfacial layer” as claimed) and metal halides (i.e., a “reinforcing material” as claimed) (see claim 1 of the reference). Metal oxide, self-assembling 2d structures are disclosed ([0207]), as are metal fluorides ([0047]). However, the specific arrangement of the claimed interfacial layer and reinforcing material are not specifically taught.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721